 In the Matter of FRIEDMAN-HARRY MARKS CLOTHING COMPANY, INC.andAMALGAMATED CLOTHING WORKERS OF AMERICACase No. C-40.-Decided March 28, 1956Men's Clothing Industry-Interference,Restraentor Coercion:engenderingfear of loss of employmentfor union membership and activity ; expressed op-position to labor organization,threats of retaliatory action ;bribing unionmembers ; surveillanceoverunionmeetingsand activities;propaganda againstunion ; circulationof anti-union petition among employees ;threat to moveplant-Discrimination:discharge:forunionmembershipand activity ; forfiling chargeswithBoard-temporarylay-off-ReinstatementOrdered-BackPay:awarded.Mr. Gerhard P. Van ArkelandMr. A. L. Wirinfor the Board.Weinberg c Sweeten,byMr. Leonard WeinbergandMr. Harry J.Green,of Baltimore,Md., forrespondent.Mr. John Hirschberg,of Richmond,Va., andMr. H. Blumberg,of New York City, for the Union.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn September 28, 1935, the Amalgamated Clothing Workers ofAmerica filed with the Regional Director for the FifthRegion acharge that the Friedman-Harry Marks 'Clothing Company, Inc.,Richmond, Virginia, had engaged in and was engaging in unfair,labor practices contrary to the National Labor Relations Act, ap-proved July 5, 1935, hereinafter referred to as the Act.On Octo-ber 26, 1935, the Board issued a complaint against the Friedman-Harry Marks Clothing Company, Inc., hereinafter referred to as therespondent, said complaint being signed by the Regional Directorfor the Fifth Region and alleging that the respondent had committedunfair labor practices affecting commerce within the meaning ofSection 8, subdivisions (1), (3) and (4) and Section 2, subdivisions(6) and (7) of the Act. In respect to the unfair labor practices, thecomplaint alleged, in substance :1.The respondent, by its officers and agents, terminated the em-ployment of certain specified employees and laid off others for briefperiods of time, all of said events occurring on various days after411 412NATIONAL LABOR RELATIONS BOARDJuly 5, 1935, for the reason that each of said employees had joinedand assisted a labor organization known as the Amalgamated Cloth-ing Workers of America, said acts being contrary to Section 8, sub-divisions (1) and (3) of the Act.2.The respondent, by its officers and agents, engaged in furtherunfair labor practices contrary to Section 8, subdivisions (1) and(3) of the Act by threatening to discharge employees for refusingto sign a petition expressing a ,feeling -of loyalty to the respondentand a desire to be freed from the activities of union organizers, bythreatening to discharge employees for refusing to sign a petitionstating that they wished to withdraw from the Amalgamated Cloth-ing Workers of America, and by requiring, as a condition of retainingemployment; that certain employees withdraw their membership inthe Amalgamated Clothing Workers of America.3.The respondent, by its officers and agents, terminated the em-ployment of and refused to reinstate Sara Sheffield for the reasonthat she had filed charges under the National Labor Relations Act,said conduct on the part of the respondent being contrary to Section,8, subdivision (4) of the Act.The complaint and accompanying notice of hearing were served.on the parties in accordance with Article V of National Labor Re-lations Board Rules and Regulations-Series 1. The respondent, ap-pearing specially, objected to the jurisdiction of the Board on statedconstitutionalgrounds.Without waiving its rights under thatspecial appearance, the respondent filed an answer to the complaintin which it admitted the discharges and lay-offs, but denied the al-legations of violation and moved to dismiss the complaint.Afteradjournments on, November 6, 1935, and November 12, 1935, a hear-ing was held at Richmond, Virginia, on December 5, 1935, by HenryG. Perring, the Trial Examiner designated by the Board, and evi-dence was taken.Counsel for the Board and the respondent hadpreviously entered into a stipulation governing the introduction ofevidence at said hearing whereby the Board was permitted to presentits evidence in the form of written statements and affidavits whichwould stand as uncontradicted for the purposes of the record.Therespondent admitted it had full opportunity to cross-examine and topresent evidence on its part.As a result of this stipulation all ofthe evidence in the case consists of written statements, in large partunder oath.The evidence is uncontradicted by the respondent.Therespondent, choosing not to avail itself of its privileges under thestipulation, did not present any evidence, oral or written, on itsbehalf.The motion to dismiss was denied by the Trial Examiner.The Board affirms this ruling.Thereafter, the Trial Examiner duly filed his Intermediate Reportwith the Regional Director. In said report, the Trial Examiner DECISIONS AND ORDERS413-ruled that the evidence submitted for the Board was admissible andconsequently overruled the various objections of the respondent,which were based generally.upon irrelevance and immateriality.TheBoard affirms these rulings.He found that the respondent (a) by-dischargingArcher Brock, Robert L. Koch, Wilson Lane, BryceWilliams, Luella (Lula) Nichols, Dorothy McAden, Reba Holder,.and Sara Sheffield, and by lay-offs of Mrs. Doris Koch and ArnoldHolder, said discharges and lay-offs being made for the reason thateach employee had joined and assisted the labor organization knownas the Amalgamated Clothing Workers of America, hereinaftersometimes referred to as the union, has engaged and is engaging inunfair labor practices affecting commerce, within the meaning of-Section 8, subdivisions (1) and (3) and Section 2, subdivisions (6)and (7) of the Act; (b) by discharging and refusing to employSara Sheffield because she had filed charges under the NationalLabor Relations Act has engaged and is engaging in unfair laborpractices affecting commerce, within the meaning of Section 8, sub-Aivision (4) and Section 2, subdivisions (6) and (7) of the Act.No evidence having been introduced with respect to the cases ofMrs. Gertrude Holder, Margaret Turnstall, Hobert Holder, Mrs.Robert Binns, John Gall, Heywood Tunstall, and Floyd Chetty, theTrial Examiner dismissed the complaint as to these employees.'The Trial Examiner recommended that the respondent cease anddesist from its unfair labor practices and, in addition, offer reinstate-ment to the discharged employees and pay to said employees andto them by virtue of the discharges and lay-offs.The respondent hasnot complied with these recommendations.Upon the entire record in the case, including the pleadings, thestenographic transcript of the hearing, and the documentary andother evidence received at the hearing, the Board makes the fol-lowing :FINDINGS OF FACTI.THE MEN'S CLOTHING INDUSTRY1.The men's clothing industry is among the twenty most importantmanufacturing industries in this country. It ranked in 1929, ac-cording to the U. S. Census of Manufacturers, sixteenth in thenumber of wage earners employed, nineteenth in thevalue of itsproduct and sixteenth in the amount of wages paid. In 1935 2 thereIThere were no allegations in the complaint respecting Mrs Fagan,although she ismentioned in the charge.2Unless the text indicates the contrary,the statistical statements in the findings offact are based upon 1935 figures. 414NATIONALLABOR RELATIONS BOARDwere more than 3,000 firms in the industry which employed approxi-mately 150,000 workers in the manufacture of men's clothing. Inaddition to these workers, there are about 58,000 engaged in themanufacture of the fabrics from which the clothing is made andabout 100,000 who are engaged in the wholesale and retail distribu-tion of the manufactured men's clothing.The total value of salesin 1929 by the manufacturing plants in the industry was $833,242,000.2.The various steps in the typical process of manufacturing men'sclothing are as follows :(a)The purchase, generally by specifications, of the raw mate-rials-mainly woolen and worsted cloth, cotton and rayon, canvas,.silesia, felt, hair-cloth, sewing materials and buttons;(b)The sponging and shrinking of the cloth, after an examina-tion to determine the proper method of so treating it;(c)The cutting of the cloth, linings, canvas and other materialsaccording to schedules prepared on the bases of sizes, models andcustomer ;(d)The fabrication into separate garments, such as coats, pantsand vests, of the cut materials through many sewing, basting andpressing operations;(e)The assembly of these separate garments into completed suits,grouped according to customers' orders and, in some cases, havingsewn on them the customer's label ;(f)The distribution of the garments to the manufacturers' cus-tomers, generally retailers ; alteration of the garment by the retailerto fit it to the wearer and correction by the manufacturer of defectsin returned garments.3.Woolen and worsted cloth represent about 75 per cent of the totalcost of raw materials.Much of the raw wool is imported fromforeign countries.The production of the domestic raw wool is con-centrated in the Western States, over 70 per cent having been pro-duced in that area in 1933.Texas,Montana,Wyoming, and Cali-fornia constitute the chief wool-producing States.But while theraw wool is thus produced mainly in the West, the manufacture ofthat wool into woolen and worsted cloth, known as men's wear fab-rics, takes place largely in the New England' States, so that thereisa constant flow of raw wool across the country to the mills inNew England.These mills in 1929 produced over 63 per cent of thetotal of men's wear fabrics. Such fabrics constitute the largestsingle item as respects both quantity and value of the product ofthe wool textile industry.4.The bulk of the rayon fabrics used for linings is produced inNew Jersey and Pennsylvania, whose combined production in 1929exceeded 50 per cent of the United States total. In all, only four- DECISIONS AND ORDERS.415teen States produce rayon fabrics.As these fourteen States are notsimilarly prominent in the list of States producing men's clothing,it is clear that there must be an extensive flow of this raw materialin interstate commerce.For example, sixteen States and the Districtof Columbia, which accounted in 1934 for over 25 per cent of thegarments cut, produced no rayon fabrics in 1929, while New York,which cut more than 46 per cent of the total of men's clothing cutin 1934, produced only 3.7 per cent of the total of rayon fabrics.5.As in the case of the wool and rayon fabrics, the areas of pro-duction of the other materials, such as cotton fabrics, silesia forpockets, felt, hair-cloth, jute and hemp fabrics, bear no direct rela-tion to the areas of production of men's clothing, so that a largeamount of these materials must be transported to the latter areas.6.Most of the sponging and shrinking, which is necessary to con-dition the fabrics for cutting, is performed in New York and Phila:delphia for those firms which do not operate their own spongingplants.The cloth is generally shipped, after its purchase by themen's clothing manufacturer, from the mill to the sponging plant andthen reshipped to the manufacturer.7.The principal operations after shrinking and sponging are cut-ting, sewing and pressing.All of these operations may be performedin one plant, but very` frequently they are performed separatelyturer" is applied to establishments in which the entire manufactur-ing process is carried out in one place.The "contract manufacturer",on the other hand, purchases the cloth and, after sponging, cuts itin his plant but has the sewing and pressing performed by contrac-tors to whom the cloth is let out on a piece rate basis.For the NewYork area, about 75 per cent of the goods cut are sent out to con-tract shops to be sewn.Fifty per cent of the 3,225 establishments engaged in the fabricationmen's clothing are located in New York State; 95 per cent arelocated in eight States-New York (50.2 per cent) ; Pennsylvania(10.4 per cent) ; Maryland (10.2 per cent) ; New Jersey (5.9 per`cent) ; Illinois (8.3 per cent) ;Massachusetts (3.6 per cent) ; Cal-ifornia (3.3 per cent) ; and Ohio (3 per cent).Since the men's wearfabrics are produced largely in the New England States, the goodsmust be transported from the mills across state lines to the fabricatingestablishments in the States listed above.Sixty-five per cent of thetotal of suitings and pantings fabrics for men's wearproducedin 1929-$175,379,000 in value-was produced in five New England States,Massachusetts, Rhode Island, Connecticut, Maine and Vermont. Inthese same five States, 74 per cent of the overcoatings fabrics, or$23,371,000 in value, was produced.While the combined total of men'swear fabrics produced in these States was thus about $200,000,000, 416NATIONAL LABOR RELATIONS BOARDthe value of men's clothing manufactured from these fabrics in thesame States was only $35,000,000. It is thus apparent that the greatbulk of the fabrics are shipped to manufacturing establishments inother States.In respect to the cutting of the cloth, about 46 per cent is per-formed in New York; 11.72 per cent in Pennsylvania; 11.17 per centin Ohio; 9.12 per cent in Illinois; 7.20 per cent in Maryland; 4.07per cent in Massachusetts; and the balance in other States (basedupon 1934 figures). In 22 States, no cutting is performed. Butwhile the three States of New York, Ohio and Massachusetts in 1934cut 61.27 per cent of the total number of garments cut, only 44.81per cent of the man-hours worked in the men's clothing industry wereworked in these States.Conversely, although only 28.74 per centof the garments were cut in Maryland, Illinois, New Jersey andPennsylvania, 41.98 per cent of the man-hours were worked in these-States.These comparisons indicate the extent to which the cloth andgarments are transported among the States in the process of manu-facture.8.The processes in many of the clothing factories are assemblyoperations.Many firms, for example, do not make shoulder padsfor coats in their own factories but buy them from firms specializingin this part of the garment, in many cases causing the pads to betransported from other States.The same is true of the canvasesused in the coats.Finally, certain parts of the suit, as the pantsor coat and vest, may be manufactured in one State and the otherparts elsewhere, so that the separate garments must be transportedfrom the various manufacturing plants to a central place for<ussembly into suits before delivery to the retailer or other purchaser.-9.Thousands of clothing workers are employed in the retail storesin the task of making the alterations on the suits necessary to fit themto the particular customer.The manufacturing operations do notreally end until after the suit is fitted to the customer and all altera-tions completed.10. ,It is obvious that the market for men's clothing is a nationalone.Since most of the clothing is produced in a few States-over90 per cent in seven States-but is used in every State, the sale anddistribution of the clothing involves transportation and commercetlmong the States. In 1929 in the seven States which produced 90per cent of the total-New York (46.33 per cent); PennsylvaniaMaryland (7.20 per cent) ; Massachusetts (4.07 per cent) ; New,lersey (.70 per cent), only 48 per cent of the total sales were made-New York (16.7 percent) ; Pennsylvania (8.1 per cent) ; Ohio (5.9per cent) ; Illinois (8.7 per cent) ; Maryland (1.3 per cent) ; Massa-chusetts (4.1 per cent) ; New Jersey (3.2 per cent). In 21 States no DECISIONS AND ORDERS417men's clothing was produced at all, but these same States accountedfor 12 per cent of the total clothing sold.11.The manufactured clothing is marketed in a variety of ways.The bulk of the clothing is sold by manufacturers to retailers locatedin every State.Sales to retailers in 1929 -amounted to 63 per centof the total. measured by value.These 'retailers consist of men's andboys' clothing stores, furnishing stores, family clothing stores, depart-ment stores, general stores, and dry goods stores.More than half ofthe total retail sales were made by the men's and boys', clothing, andfurnishing stores.Recently, the chain store method of distributionhas become important and in 1929 there were 286 men's wear chainsoperating 3,054 stores.Nine of the 85 of these chains which sold onlymen's clothing were national in scope and sold 25 per cent of the men'sand boys' clothing sold in the type of store described as "men's cloth-ing stores."In addition, some manufacturers now own and operateretail outlets located in many States. In 1929 distribution throughthe manufacturers' own retail outlets amounted to 8.3 per cent of thetotal sold.This method of distribution is increasing. _ Only 14 percent of the product was disposed of to independent wholesalers and6 per cent to wholesale branches owned by the manufacturers.12.About 5.9 per cent of the men's clothing produced in 1929 wasold direct to household consumers by means of house-to-house can-vassing.About 299 plants distributed their product in this manner.The canvasser has samples of material from which the customermakes his selection.His measurements are taken, the garment ismanufactured pursuant to the order and shipped direct to thecustomer.13.Sales to retailers are made through two main methods-sendingsalesmen out to travel from state to state and maintaining showrooms in New York City and other cities, which are visited by buyersfrom stores throughout the country.The New York market is thelargest in the country for the sale of men's clothing.The DailyNews Record, a trade journal, and the New York Times list daily thearrival of buyers of men's clothing.These buyers visit the showrooms of the manufacturers and make their selections from sampleson hand.Many buyers maintain headquarters in New York and arevisited there by salesmen for the manufacturers.The two direc-tories of the men's wear industry, The American Clothier and Fair-child'sMen's Wear, list sales offices and buying offices.Show rooms:,remaintained in other cities, including Chicago and Los Angeles.The salesmen on the road establish in some large cities temporaryshow rooms where their samples may be inspected by the buyers ofthe stores in that area.Their main trips are at specified times duringthe year in advance of the Fall and Spring retail selling seasons. 418NATIONAL' LABOR` RELATIONS BOARD14.National advertising of their product is utilized by many ofthe manufacturers. In addition to advertising in the trade journals,such as the Daily News' Record, The American Clothier and Fair-child'sMen's Wear, they'advertise' in magazines of national circula-tion.Moreover, by means of trade marks and trade names theyare able to advertise- nationally by using prominent newspapers inthe various cities. ' Such advertising greatly assists the salesmenby creating a familiarity with the product and a demand for it.Eleven firms spent' more - than a half million dollars in magazineadvertising' in ' 1929.15.The men's clothing industry is thus an industry which is nearlyentirely dependent in its, operations upon purchases and sales ininterstate commerce and upon interstate transportation.There is aconstant flow of raw wool from the Western States and foreigncountries to the'mills of New England where it is transformed intomen's wear fabrics, thence to the sponging and shrinking plants ofNew York and Philadelphia, then, joined by the other necessary'raw materials, to the fabricating factories of the Middle AtlanticStates for manufacture into clothing.This last operation involvesa large amount of, movement of the cloth and manufactured gar=meats from state to state until final assembly of the finished product.Finally, in the main by way of retail stores, the garments are dis-tributed to customers 'located' in every State.No clothing manu-facturing concern'could exist-without this dependence upon interstatecommerce.The industry itself has no doubt as to its status, for theExecutive Director of the New York Clothing Manufacturers Ex-change, Inc., which represents about 250 manufacturers -doing 70per cent of the total business in the New York market, stated inhis affidavit that the industry is conducted as an interstate businessand is entirely dependent upon interstate commerce.16.As can be gathered from the above, the manufacturing plantsare concentrated in certain areas. In recent years there has beena tendency, however, for clothing manufacturers to migrate to otherareas.Migration is aided considerably by the mobile character of theindustry.The amount invested in fixed capital is relatively smallcompared with other industries.Heavy machinery or special build-ings are not required and dismantling of machinery and installationelsewhere does not involve large expenditures.A large proportionof the capital is invested in garments rather than in buildings andmachinery.Moreover, transportation costs are low in proportion tothe value of the product.For this reason the industry is carried onwithout regard to the sources of raw materials or the areas of con-sumption and involves an extensive use of transportation facilitieseven during the process of manufacture. DECISIONS" AND ORDERS419The chief incentive to this migration is the search for lower laborcosts.The industry is highly competitive-no single concern doesmore than 3 per cent of the total business.While the largest manu-facturer employs about 3,500 people, the fiftieth largest employs only360.The average for about 3,000 of the total number of estab-lishments is less than 35 employees per establishment. In view ofthe competitive aspect, reduction in labor costs is significant as thosecosts are the most important item next to that of the raw materials.The labor costs are from 20 to 28 per cent of the value of the manu-factured product; they are more than 40 per cent of the value addedby the manufacturer and are about 75 per cent of the purely manu-facturing cost.Moreover, they are the most flexible item in thetotal costs.While the cost of raw materials is about 50 per cent ofthe total, the prices of the principal materials are standardized anddo not vary greatly from manufacturer to manufacturer.Moreover,since labor costs amount to several dollars on the average suit whiletransportation costs are only a matter of cents, the search for lowerlabor costs may be carried on without any regard for the sources ofraw materials or the markets for the final product. The migrationhas thus not been toward such points but toward the,lower wagecenters.The shift to low wage areas has been marked: Employment hasdecreased in those areas where wages have remained stable but in-creased in places where the wages were lower or less stable.From1923 to 1929 employment in the industry, increased about 20 per centin cities in which wage earners received less than the average wage,whereas in those cities in which more than the average was paidthere were large decreases in employment-38.3 per cent for Chicago,24.3 per cent for New York, 18.2 per cent for Boston.I.THE AMALGAMATED CLOTHING WORKERS OF AMERICA17.The Amalgamated Clothing Workers of America is a labororganization composed of over 125,000 men and women employed inthe men's and boys' clothing industry.These members are organizedin local unions throughout the United States and Canada. In im-portant industrial centers where there is more than one local, thelocals are organized into "joint boards".All locals and other sub-divisions are governed by their own by-laws, elect their own officersand manage their own affairs, subject to the general jurisdiction ofthe national organization which is exercised through a GeneralPresident,General Secretary-Treasurer and a General ExecutiveBoard.The supreme authority of the union is vested in the biennialconvention to which delegates are elected by all the local unionson the basis of membership.The Amalgamated Clothing Workers 420NATIONAL LABOR RELATIONS BOARDhas been the representative of workers in the men's clothing indus-try for over twenty years.18.The men's clothing industry has long faced and still copes withthe problem of the sweat-shop.The units in the industry are rela-tively small.The reasons for the predominance of medium sizeand small size factories are, in part, absence of large overhead ex-penses, small initial capital investment, absence of expensive pat-ents, and the seasonal nature of the industry, which permits a clos-ing of the factory during part of the year.The prevalence of thesesmall establishments led to sweat-shops and all the ills that flowtherefrom-low wages, shocking and inhumane working conditions,child labor, home work, unfair competitive advantages to the em-ployers who ran the sweat-shops and resulting competitive effectupon firms attempting to maintain decent standards, unrest and bit-terness on the part of the employees.Of late, moreover, there hasbeen a tendency to maintain sweat-shop conditions in large factoriesby locating these factories in rural areas and small cities and ex-ploiting the unorganized workers in those places.Out of suchconditions grew the Amalgamated Clothing Workers and its historyhas been a constant attempt through the medium of collective bar-gaining to eliminate the sweat-shop and to improve working condi-tions for the benefit of both manufacturer and employee. Its col-lective agreements with employers provide for the elimination ofhome work and child labor and for the maintenance of sanitaryworking conditions.These collective agreements have also meantshorter hours and higher wages to the workers in addition to betterworking conditions. In 1934, of the ten firms paying the lowesthourly wages, all were non-union firms, whereas all but one of the tenfirms paying the highest wages had agreements with the Amalga-mated.The average wage of the first ten firms was 46.25 cents anhour, that of'the second ten 79.60 cents an hour.19.The period before the recognition by the employers of theAmalgamated was marked by long and bitter strikes. In 1921 therehad been a general strike in New York City which had lasted foreight months and caused losses of millions of dollars to employersand employees.A similar general strike in New York in 1924 lastedfor six weeks and involved all of the 500 firms in that area and their35,000 workers.The wage loss to the workers was nearly $6,000,000,the financial loss to the manufacturers ran into the millions. In1910 a strike occurred in the factories of the largest manufacturerofmen's clothing in the country, Hart, Schaffner and Marx inChicago, which employed 6,000 workers, and spread to other plantsin the same area. Similar large strikes occurred in Rochester andChicago at later periods.Smaller strikes and lockouts were fre-quent. DECISIONS AND ORDERS421This costly industrial strife resulted finally in recognition ofthe Amalgamated by the employers. In 1910 the Hart, Schaffnerand Marx firm entered into a collective agreement with its workers,who became members of the Amalgamated upon its organization, andhas continued such relations ever since that time.Most of the otherChicago manufacturers made similar agreements in 1919.The NewYork strike of 1924 was ended by the establishment of a collectiveagreement between the leading manufacturers and the Amalgamatedwhich was soon joined in by other manufacturers in that area. Fac-tories in Rochester, Baltimore, Boston, Cincinnati, Cleveland, St.Louis and Philadelphia recognized the union and entered into agree-ments with it.Today the Amalgamated has collective agreementswith clothing manufacturers and contractors employing the greaternumber of the clothing workers in the United States.These collective agreements have brought peace to that portionof the industry that has entered such agreements. Since the sign-ing of the agreement in New York, there has not been a strike orlockout involving signatories to the agreement, who account for about70 per cent of the, clothing manufactured in that area. Since 1919,when the first collective agreement was made there have been nostrikes or lockouts in Rochester.The union has attempted to avoid,st`rikeswhenever possible and its industrial policy calls for the useof the strike only as a last resort, since it realizes the terrific cost tothe employee, the employer and the public.The collective agree-ments provide for adjustment of grievances by negotiation betweenthe union representatives and the employers' representatives.Asmost of the employers in the major centers are organized into associa-tions so as to obtain the benefits of collective bargaining on theemployers' side, the process of negotiation is simplified.The rep-resentatives on both sides are well versed in all aspects of the in-,dustry.Disputes- which cannot be resolved in this manner are re-ferred to arbitration before the impartial machinery established for'that purpose by the collective agreement.Through the medium ofthe various decisions of the Impartial Chairmen who have functionedin the role of arbitrators there has been evolved a "common law" forthis industry.The Impartial Chairmen, many of whom are well-known public figures,3 testified in their affidavits to-the stabilizationThe following testified in this case:Dr William M. Leiserson,now Chairman of theNational Mediation Board and formerly an Impartial Chairman in Rochester,New Yorkand Chicago,Dr.Henry Moskowitz,now Impartial Chairman in New York,ProfessorHarry A. Millis,a member of the former National Labor Relations Board and formerlyan Impartial Chairman in Chicago, and Dr. Benjamin M. Squires,formerly ImpartialChairman in Chicago.Other well known men who have acted as Impartial Chairmenare Professor Felix Frankfurter,ProfessorWilliam Z.Ripley, Professor David Friday,Professor James H. Tufts. Clarence Darrow, Dr. J L.Magnes, Professor Frank J. Goodnowand Judge Jacob Moses. 422NATIONAL LABOR RELATIONS BOARDand peace effected by this collective bargaining and settlement ofdisputes.Since the signing of the collective agreement for the New Yorkarea, the New York Clothing Manufacturers Exchange, Inc., andthe Amalgamated have handled jointly a total of 21,193 complaintsand disputes.In only 898 of these cases, or slightly over 4 percent,was a resort to arbitration required because of inability toagree.Of these 898, 30 per cent were settled by the Impartial Chair-nan acting as a mediator; in the remainder he sat as an arbitratorand rendered a decision. In only seven cases has there been willfuliion-compliance with decisions of the Impartial Chairman and inonly two of these seven was it necessary to resort to the courts.In Rochester, since 1928, 395 out of a total of 1,337 cases have beenreferred to the Impartial Chairman for his decision; the rest havebeen adjusted by agreement between the representatives of the em-ployers and employees.20.The Amalgamated has also striven constantly to improve thegeneral economic and social condition of its members. It has evolveda system of unemployment insurance based mainly upon contribu-tions by employers.During the depression it has raised by assess-ments considerable funds for the relief of unemployed clothingworkers.In order to, enable the clothing workers to obtain creditand to maintain small saving accounts, it has established banks inNew York and Chicago, credit unions and cooperative investmentservices.It has promoted a number of cooperative apartment housesinNew York City, which accommodate over 4,000 people at lowrentals.Beside affording comfortable living quarters, these housesfurnish cooperative social and educational centers.21.The Amalgamated has also cooperated with employers in at-tempts to improve their business.Processes have been analyzed andrates established in individual shops that enable a given firm toproduce a garment which it could market on an equal basis with itscompetitors.The union has aided in the elimination of overheadexpenses by assisting in the consolidation' of shops and sections andby assuming responsibility for quality, thereby permitting a sharpreduction in the amount of supervision necessary.Wage rates havebeen reduced where employees' earnings were excessive.The em-ployers have benefited from the improved morale of the workers.Restrictive practices have been modified and sometimes eliminatedentirely when changes in manufacturing or distribution made suchrestrictions oppressive.minimum wages and maximum hours, the Amalgamated has donemuch to protect the manufacturer from the unfair competition ofthewage-cutter and the sweat-shop operator.Sincewages and DECISIONS AND ORDERS423prices in one market affect conditions in other markets, it acts asa stabilizing force in the industry by attempting to eliminate suchunfair competition while at the same time preventing dislocationof certain markets by drastic demands on union manufacturers.When its members have ceased work and created a stoppage con-trary to a collective agreement, the union has disciplined them andordered them to return to work.22.The benefits that flow from recognition of the Amalgamatedand cooperation with it have been realized by those manufacturersthat have entered into agreements with the Amalgamated. ThePresident of the New York Clothing Manufacturers Exchange, Inc.,which represents about 250 manufacturers doing about 70 per centof the total business in the New York market, has stated that the"organization of collective bargaining machines y, the ^ establishmentof an impartial tribunal, and the founding of unemployment insur-ance are the outstanding achievements" in the industry and thatthe Amalgamated Clothing Workers "has been perhaps the largestsingle contributing factor to the lasting peace and harmony thathave characterized those clothing markets where the AmalgamatedClothing Workers of America was the other contracting party to thecollective agreement".Similarly, the President of the Clothiers'Exchange of Rochester, New York, which includes 5 leading cloth-ing manfacturers employing 6,500 workers, stated that "once theprinciple of collective bargaining is recognized and machinery isset up for the adjustment and arbitration of disputes under anagreement reached through collective bargaining, industrial peacemay replace industrial war".The labor manager of the New YorkClothing Manufacturers Exchange, Inc. testified to the effectivenessof the machinery established to adjust disputes by negotiation andarbitration rather than by strikes and lockouts.III.THE FRIEDMAN-HARRY MARKS CLOTHING COMPANY, INC.23.The respondent Friedman-Harry Marks Clothing Company,Inc. is a Virginia corporation having its principal office and a. plantat Richmond, Virginia.At such plant it is engaged in the purchaseof raw materials and the manufacture, sale and distributionof men'sclothing.24.The principal materials used by the respondent in the manu-facture of men's clothing are woolen and worsted goods.Ninety-nineand fifty-seven hundredths per cent of the woolen and worsted goodsso used by the respondent come from States other than the State ofVirginia.The selling offices of the manufacturers from whom suchmaterialsare purchased are located in New York and 75 per cent of07571-36-vol i-28 424NATIONAL LABOR RELATIONS BOARDall the woolen and worsted goods used by the respondent was pur-chased in New York, the remainder being purchased at Richmond.The material so purchased was fabricated in the following States :Massachusetts (50 per cent) ; Connecticut (10 per cent) ; New York(8 per cent) ; Rhode Island (8 per cent) ; New Jersey (5 per cent) ;Pennsylvania (4 per cent) ; South Carolina (3 per cent) ; Illinois,Indiana and Maine (12 per cent) ; Virginia (.43 per cent).25.With respect to the other materials used by the respondent inthe manufacture of clothing, the cotton linings come from SouthCarolina (40 per cent), Georgia (40 per cent), and North Carolina(20 per cent), 95 per cent of the purchases of such linings being madeinNew York and the remainder in Maryland; rayon linings comeentirely from New York; all of the canvas used is bought in and comesfrom Pennsylvania; all of the thread and other sewing materialsand the buttoms come from and are bought in New York; all of theshoulder pads are bought in and come from Maryland; the hymo (ahair material used in stiffening lapels) comes from Pennsylvania; thefelt and under-collar cloth are purchased in Virginia but come fromNew York; the silesia and wigan (cheap cotton materials) are pur-chased in Virginia but come from South Carolina; and the cottontape is purchased in Virginia but comes from Pennsylvania.26. The respondent acquires title to the woolen and worsted cloth atthe point of shipment. Pursuant to its direction the cloth is sent bytruck and rail to a sponging firm in New York City for shrinking.After this process is completed, the cloth is shipped to the t plant atRichmond by truck or rail.27.The woolen and worsted cloth is manufactured into men'sclothing at its plant in Richmond, Virginia.The respondent has nowork performed for it by contractors nor does it do work for othermanufacturers.About 550 employees were employed by respondentin 1932, 625 in 1933, 675 in 1934 and 800 in 1935.28.Of the garments manufactured by the respondent, 82.8 per centare purchased by customers located outside of the State of Virginia,as follows: Texas (10 per cent) ; North Carolina (10 per cent) ; NewYork (7 per cent) ; Illinois (7 per cent) ; Tennessee (5 per cent) ;Louisiana (5 per cent) ; Indiana, Kentucky, Alabama, Georgia, Mary-land, District of Columbia, South Carolina, Florida, Ohio, Missouri,Michigan, Massachusetts, Rhode Island, Connecticut and Pennsyl-vania.The customers are mainly department stores and men's cloth-ing stores in the larger cities throughout the country.The respond-ent maintains a sales office and show room in New York City, throughwhich 15 to 20 per cent of the total sales are made. Several officersof the company are usually resident in New York City. It has eightpersons engaged as traveling salesmen, some being officers and mem-bers of the Board of Directors. The orders are sent to the Richmond DECISIONS AND ORDERS425plant; the goods being sold f. o. b. Richmond. They are shipped byrailroad, truck, railway express, water or Parcel Post pursuant tothe customers' orders.The respondent advertises in the Fairchild'sMen's Wear Directory and in the American Clothier. It has a regis-tered trade mark, "Rockingham", for use in commerce among theseveral States.29. In 1932 the volume of business amounted to $800,000 and 80,000units; in 1933 to $1,000,000 and 100,000 units; in 1934 to $1,500,000and 100,000 units; and for the first ten months of 1935, to $1,750,000and 150,000 units.This increase is in part due to an investment of$50.000 in the company in 1931 by Louis M. Friedman, formerly en-gaged in the men's clothing business in New York City. The re-.,pondent is among the fifty largest firms in the men's clothing indus-try and among the ten firms-in that group paying the lowest averagewage.IV.THE UNFAIR LABOR PRACTICES30.The employees of the respondent in the summer of 1935 hadformed a local of the Amalgamated Clothing Workers of Americaand were soliciting membership therein.The management of therespondent at once indicated hostility to the union organization ofits employees and declared that it would not permit them to jointhe Amalgamated.Morton Marks, President of the respondent, atvarious times verbally expressed his antagonism to the Amalgamated.On June 28, 1935, he told an employee that union employees wouldnot be permitted to work in the plant and that he was not going torun a union shop.Another employee was told on the same day thatthe "union was the worst thing in the world". That same monthiie stated to a group of female employees that "I will fire every damnone that attends the union meeting".During the first week of July,Keeve Marks, Secretary of the respondent, told an employee that."If we hear of your going to those damn meetings, you are ,going toget fired" and then suggested to him that he go to the union meetingwith a number of employees and "wreck the damn place. Bang onthe seats, boo them, stamp upon the floor."Then came a note ofcaution: "You had better let me know who is going, because if Inotice any of you all over there that I do not know are going, youare going to get fired and I don't mean maybe. I don't mind yourgoing if you go and then come back and tell me exactly what theyare going to do." In September, Morton Marks told some of theemployees that "If the union gets the upper hand of me, I will movemy plant away from Richmond", and added, "I'll take anybody thatdoes not belong to the union."On June 28, he discharged three em-ployees, Farley Holder, Holder's sister Beulah Ashworth and herhusband, for attending a union meeting, informing them that he was 426NATIONALLABOR RELATIONS BOARDmaking examples of them since they had all been employed at theplant for a long time.At various times during this period Marksoften questioned the employees about their relations with the unionand made clear his enmity towards it.31.The management of the respondent has maintained surveillanceover union meetings and activities.On June 27, 1935, Morton Marksand the superintendent of the respondent's plant secretly observed aunion meeting.On August 21, Marks again watched a union meet-ing of the respondent's employees. In September he told KatherineHutchinson, an employee, to attend union meetings and report tohim the names of 'those that attended, paying her $22.50 a week forher services.The management appeared to be well-informed re-garding the union activities of their employees.32.On August 1, 1935, a petition was circulated in the plant bycertain employees who requested the others to sign it.The petitionstated that the employees desired to express their loyalty to the firmand their satisfaction with working conditions.Moreover, it statedthat they resented the activity of the union organizers and their at-tempts to create dissension.While it is not clear whether the ideaof such a petition originated with the management or with the em-ployees, it is obvious that the management was informed of thosewho refused to sign and that such refusal to sign was regarded assignifying either union membership or approval of the union. Insome cases foremen attempted to obtain signatures. In one instancethe employee circulating the petition informed another employee whowas refusing to sign that the foreman said, "sign it or else"-the em-ployee then signed the petition.33.The complaint alleges that the employment of a number ofemployees was terminated by the respondent and other employeeswere laid off because of their union membership or activity.Thosecases as to which evidence was given will now be considered in detail :(a)Archer Brock.He had been employed since 1932 pressingwaist bands.He was the oldest employee in respect to seniority ofthe five engaged in that operation and was regarded as an efficientworker.He joined the union on July 18, 1935, attended one of itsmeetings and was active in soliciting members.He refused to signtheAugust 1 petition.On August 2 he was laid off on a flimsypretext (not important here) and on August 16 he was discharged,1he superintendent indicating that his employment was being defi-nitely terminated because he had complained to the union about hislay-off.A non-union man was put in his place.(b)Robert L. Koch.He commenced his employment with the re-spondent on July 10, 1935, and was the junior of the five on his op-eration, that of pressing seams.On July 30, 1935, he joined the unionand thereafter attended its meetings and was active in obtaining new DECISIONS AND ORDERS427members.He did not sign the August 1 petition.On August 7 heattended a union meeting and on the next day the foreman made thefirst complaint about his work.On August 14, the foreman delib-erately rumpled a pair of pants which Koch had just pressed andthen complained about his work.Two days later his employmentwas terminated and a non-union man put in the place of the employeetransferred to his position.(c)Wilson Lane.He had worked from July, 1932, to July, 1934,as a waist band presser for the respondent and had returned to thatjob in July, 1935.He joined the union on August 2, 1955, attendedits weekly meetings and solicited members.On September 6, he waslaid off for a week and then on his return was discharged.A non-union man had been transferred to his place.(d)BryceWilliams.He commenced his employment with therespondent as an off-presser and vest man on January 22, 1935, andwas the second in point of seniority of a group of four.He refusedto sign the August 1 petition and had been questioned about the re-fusal by his foreman.He joined the union on August 5, 1935, at-tended its meetings and was active in soliciting member,,.He wasdischarged by his foreman on September 19, the foreman indicatingclearly that he disliked being ordered to take such action.He toldWilliams that his work had always been satisfactory and that hecould not tell him the reason for the action.(e)Luella Nichols.She had commenced her employment in 1928on the work of felling collars. She was first in seniority of thegroup of thirty on that operation and frequently was given workthat required special skill.She did not sign the August 1 petition.On August 21 she attended a meeting and joined the union. Thenext day Morton Marks questioned her about the union, indicatinghe was surprised to learn she had joined because he thought she washis "friend".On September 9, 1935, she was discharged by MortonMarks, the discharge following shortly after she had suggested toan employee that she join the union and the report of the suggestionby that employee to a sub-foreman.(f)Dorothy MeAden.She had been employed since June, 1932,as a baster and under-collar worker and was the second in pointof seniority of a group of four. She was regarded as an efficientworker.She joined the union in July and attended all of its meet-ings and visited prospective members at their homes.On Septem-ber 5, one of the employees whom she had called upon the nightbefore reported that visit to the forewoman.The latter then toldMcAden that her joining the union "is going to hurt you a lotin the factory".On September 9, another of the employees whomshe had visited reported that fact to the foreman and McAden wasdischarged shortly thereafter on the same day. 428NATIONAL LABOR RELATIONS BOARD(g)Reba Holder.She had been engaged in stitching cornerssince 1930 and was the oldest in point of seriority of a group ofthree.She had refused to sign the petition.On July 22, 1935 shejoined the union and thereafter attended its meetings and solicitedmembers.On September 26, she was laid off for a day and a half,although the other two on her operation continued working.Heremployment was terminated on October 25, the foreman telling herthat she was "the only one who is not satisfied" on that operation.(h)Sara Shefeld.She commenced her employment in January,1934, and since June, 1935, had been engaged in serging pants.She joined the union on July 19, 1935, and thereafter attended itsmeetings.She was laid off on September 18 by the foreman, whotold her that work was slack.On September 26, pursuant to acharge filed by the union, the Regional Attorney for the NationalLabor Relations Board conferred with some officers of the respondentand the superintendent. In the course of the conference he men-tioned the case of Sheffield, who, it was stated in the charge, hadbeen laid off because of her membership in the union.The foremanwas called in and stated she had merely been laid off.Morton Marksthen said : " She may have been laid off before, but she is dischargednow, running down there and causing all this trouble."(i)Doris Koch.4She commenced her employment as a pocketraiserwith the respondent on February 8, 1934. She joined theunion on July 30, 1935, attended its meetings and solicited members,even visiting the homes of employees for that purpose.On Sep-tember 9 she was laid off for a day and again on September 13 fortwo days because of slack work.Previously work had been shared.Moreover, another girl took her place during the first lay-off.34.Considering the circumstances in each of the above cases inconnection with the undeniable and open antagonism of the respond-ent toward the union, its attempts ruthlessly to stamp out the union'sexistence at the plant and its failure to offer any explanation ofsuch acts, we conclude that the employment of each of the employeesmentioned in Finding 33 (a) to (h) above was terminated as thereindescribed because of their membership in the Amalgamated ClothingWorkers of America and their activities in connection with thatorganization, and that Doris Koch and Reba Holder were laid offfor a similar reason.35.Sara Sheffield was discharged as described in Finding 33 (h)above for the additional reason that she had filed charges againstthe respondent under the National Labor Relations Act.36. Interference by employers in the men's clothing industry withthe activities of employees in joining and assisting labor organiza-4This employee is also involved in the second case concerning this respondent, CaseNo. C-50. DECISIONS AND ORDERS429tions and their refusal to accept the procedure of collective bargain-ing has led and tends to lead to strikes and other labor disputesthat burden and obstruct commerce and the free flow thereof. Inthose cases where the employees have been permitted to organizefreely and the employers have been willing to bargain collectively,strikes and industrial unrest have gradually disappeared, as showninFinding 19.But where the employer has taken the contraryposition, strikes have ensued that have resulted in substantial ortotal cessation of production in the factories involved and obstruc-tion to and burden upon the flow of raw materials and finishedgarments in interstate commerce.37.The President of the respondent stated on September 26, 1965that the labor difficulties in the plant had seriously curtailed itsproduction.The plant had produced 84,000 units in the spring andwould probably be able to produce only 60,000 in the fall of 1935.One customer in a Western State had refused to give the respondentan order of 30,000 units since he had heard a strike was impendingin the plant and he therefore could not be certain that the respond-ent would be able to fill the order.38.Since no evidence was introduced with respect to the casesofMrs. Gertrude Holder, Margaret Tunstall, Hobert Holder, Mrs.Robert Binns, John Gall, Heywood Tunstall and Floyd Chetty, theTrial Examiner rightly dismissed the allegations in the complaintregarding these employees.For the same reason, the allegationswith respect to the employees in Paragraph 8 and with respect toArnold Holder are dismissed. .In addition, because of insufficientevidence the allegations in Paragraphs 6 and 7 of the complaint arealso dismissed.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAW39.The Amalgamated Clothing Workers of America isa.labororganization, within themeaning ofSection 2, subdivision (5) ofthe National Labor Relations Act.40.By terminating the employment of Arthur Brock on August 2,1935, Robert Koch on August 16, 1935, Wilson Lane on September 6,1935, Luella Nichols on September 9, 1935, Dorothy McAden on Sep-tember 9, 1935, Bryce Williams on September 19, 1935, Sara Sheffieldon September 26, 1935, andRebaHolder on October 25, 1935, and bythe lay-offs of Doris Koch on September 9, 1935, for one day and Sep-tember 13, 1935, for two days and of Reba Holder on September 26for a day and a half, as described in Findings 33-35 above, and byeach of said acts, the respondent did discriminate in regard to tenureof employment and has thereby discouraged membership in the labororganization known as the Amalgamated ClothingWorkers ofAmerica. 430NATIONAL LABOR RELATIONS BOARD41.By the acts described in Findings 30, 31, 33, 34 and 35 above,insofar as they occurred after July 5, 1935, and by each of them,the respondent has interfered with, restrained and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of theNational Labor Relations Act.42.The aforesaid acts of respondent occurred in the course andconduct of commerce among the several States and immediatelyr ffect employees engaged in the course and current of such commerce.43.The aforesaid acts of respondent have burdened and obstructedthe course and conduct of commerce among the several States andlead and tend to lead to labor disputes burdening or obstructingsuch commerce and the free flow thereof.Upon the basis of the foregoing the Board finds and concludes as amatter of law:(a)Respondent, by discriminating in regard to the tenure ofemployment of Archer Brock, Robert Koch, Wilson Lane, LuellaNichols,Dorothy McAden, Bryce Williams, Sara Sheffield, RebaBolder and Doris Koch, by threats of discharge, expressions of hos-tlity toward the Amalgamated Clothing Workers of America andsurveillance of its activities and the activities of its employees inconnection with such organization, and by each of said acts, has en-gaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8, subdivision (1) and Section2, subdivisions (6) and (7) of the National Labor Relations Act.(b)Respondent, by discouraging membership in the labor organ-ization known as the Amalgamated Clothing Workers of America bydiscriminating in regard to the tenure of employment of ArcherBrock, Robert Koch, Wilson Lane, Luella Nichols, Dorothy McAden,Bryce Williams, Sara Sheffield, Reba Holder and Doris Koch, andeach of them, has engaged in and is engaging in unfair labor practicesffecting commerce within the meaning of Section 8, subdivision (3)and Section 2, subdivisions (6) and (7) of the National LaborRelations Act.(c)Respondent, by its discharge of Sara Sheffield because she filedcharges under the National Labor Relations Act, has engaged in andis engaging in an unfair labor practice affecting commerce withinthe meaning of Section 8, subdivision (4) and Section 2, subdivisions(6) and (7) of the National Labor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tionsAct, the National Labor Relations Board hereby orders thatthe respondent, Friedman-Harry Marks Clothing Company, Inc.,and its officers and agents, shall : DECISIONS AND ORDERS4311.Cease and desist (a) from discharging any of its employeesor otherwise discriminating in regard to the tenure and conditionsof their employment, and from threatening such action, for the rea-son that such employees have joined or assisted the AmalgamatedClothingWorkers of America or otherwise engaged in union activ-ity; (b) from maintaining surveillance of the activities of the Amal-gamated Clothing Workers of America and of the activities of theiremployees in connection with such organization; (c) from discharg-ing or otherwise discriminating against any of its employees for filingcharges or giving testimony under the National Labor Relations Act;and (d) from in any manner interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 of the NationalLabor Relations Act;2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Archer Brock, Robert Koch, Wilson Lane, LuellaNichols, Dorothy McAden, Bryce Williams, Sara Sheffield and RebaHolder immediate and full reinstatement, respectively, to theirformer positions, without prejudice to any rights and privilegespreviously enjoyed;(b)Make whole said Archer Brock, Robert Koch, Wilson Lane,Luella Nichols, Dorothy McAden, Bryce Williams, Sara Sheffield,and Reba Holder for the loss of pay they have suffered by reasonof the termination of their employment by payment, respectively, ofa sum of money equal to that which each would normally haveearned as wages during the period from the date of termination ofemployment, as stated in the findings of fact, to the date of suchoffer of reinstatement, computed in this case by averaging the wagesearned during said period by the employees engaged in the sameoperations, respectively, as were the above employees prior to thetermination of their employment;(c)Post immediately notices to its employees in conspicuous placesin the plant stating (1) that the respondent will cease and desist asprovided in Paragraph 1 of this Order, and (2) that such noticeswill remain posted for a period of at least thirty (30) consecutivedays from the date of posting;And it is further ordered,3.That the complaint be, and it hereby is, dismissed with respectto the allegations of Paragraphs 6, 7, 8 and 9, the allegations ofParagraph 4 respecting Arnold Holder, Mrs. Gertrude Holder, Mrs.Robert Binns and Margaret Tunstall, and so much of the allegationsof Paragraphs 11, 12 and 15 as depend upon the aforesaid allegations.